JOURNAL ENTRY AND OPINION *Page 4 
{¶ 1} Sua sponte, we dismiss the instant consolidated appeal for lack of a final appealable order. In each case, the trial court merely adopted the magistrate's decision without separately stating its own judgment as required by Civ. R. 53(E)(5). A trial court order stating merely that it is adopting a magistrate's decision is not a final appealable order. In re: Zinni, Cuyahoga App. No. 59899, 2008-Ohio-581, citing Harkai v. Scherba Indus. (2000), 136 Ohio App.3d 211. To constitute a final appealable order, a court's entry reflecting action on a magistrate's decision must be a separate and distinct instrument from the decision and must grant relief on the issues originally submitted to the court. Id. citing In re: Jesmone Dortch (1999),135 Ohio App.3d 430.
Appeal dismissed.
The appellant is responsible for all costs; appellee did not file a brief.
A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the Rules of Appellate Procedure.
PATRICIA ANN BLACKMON, PRESIDING JUDGE
ANN DYKE, J., CONCUR;
MELODY J. STEWART, J., CONCURS AND DISSENTS